Exhibit 10.3

 

ALLONGE #2 TO CONVERTIBLE PROMISSORY NOTE

 

Allonge #2 (this “Allonge”) to that certain Convertible Promissory Note dated
September 26, 2019, as amended by that Allonge #1 dated as of March 30, 2020 (as
so amended, the “Convertible Promissory Note”) attached hereto as Exhibit 1 and
made a part hereof in the principal amount of $70,000, from Bionik Laboratories
Corp., as Maker (“Maker”), to Celeste Management, as Holder (“Holder”).

 

 

Maker and Holder agree that the Convertible Promissory Note shall be further
amended and revised as follows:

 

1.       The paragraph immediately prior to Article 1 of the Convertible
Promissory Note shall be amended and replaced as follows:

 

“This Note is a convertible promissory note referred to in that certain
Subscription Agreement dated as of the date hereof, or series of like
subscription agreements (individually or collectively, the “Subscription
Agreement”), among the Company and the subscribers named therein, pursuant to
which the Company is seeking to borrow up to $7,000,000 (as amended from
$3,000,000 or up to $7,000,000 if oversubscribed) (the “Offering”).”

 

2.       The definition of “Maturity Date” in Section 1.1 of the Convertible
Promissory Note shall be amended and replaced to read as follows:

 

““Maturity Date” shall mean March 31, 2021.”

 

3.       The definition of “Qualified Financing” in Section 1.1 of the
Convertible Promissory Note shall be deleted in its entirety.

 

4.       Section 3.4 of the Convertible Promissory Note shall be amended and
replaced to read as follows:

 

“Anti-Dilution.  In the event this Note converts into Common Stock pursuant to
Section 3.1(a) and the Company raises capital through the sale of Common Stock
(“New Capital Stock Raise”) for cash during the period ending on the three (3)
year anniversary of the conversion date of the Related Notes (for the avoidance
of doubt, including this Note), and the price per share of the shares sold in
the New Capital Stock Raise (the “Offering Price”) minus 20% is less than the
Conversion Price, then in such event the Company shall issue to the Holder, at
no further cost to the Holder, additional shares of Common Stock equal to the
number of Conversion Shares the Holder would have received upon conversion if
the Conversion Price was a price equal to a 20% discount to the Offering Price,
less the number of shares of Conversion Shares actually issued on or as of the
Maturity Date.”

 



   

 

 

Except as expressly reflected herein, the Convertible Promissory Note will
remain in full force and effect. This Allonge is intended to be attached to and
made a permanent part of the Convertible Promissory Note.

 

Dated as of the 2nd day of June 2020.

 

 

Maker: BIONIK LABORATORIES CORP.                     By: /s/ Eric Dusseux    
Name: Eric Dusseux     Title: CEO           Holder: CELESTE MANAGEMENT          
          By: /s/ Dimitri Boulanger     Name: Dimitri Boulanger     Title: CEO  

 

 

 

 

 

 

 

 2 

 



 

EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 3 

